

116 SRES 599 ATS: Honoring the life and legacy of Judge Lee Roy West.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 599IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Lankford (for himself and Mr. Inhofe) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and legacy of Judge Lee Roy West.Whereas Judge Lee Roy West was born in Clayton, Oklahoma, on November 26, 1929, and died on April 24, 2020, in Muskogee, Oklahoma;Whereas Judge Lee Roy West was the youngest of 4 children in a family he called too poor to paint and too proud to whitewash;Whereas Judge Lee Roy West graduated from Antlers High School in 1948 and hitchhiked to Norman, Oklahoma, to attend the University of Oklahoma;Whereas Judge Lee Roy West received a bachelor of arts degree from the University of Oklahoma in 1952;Whereas Judge Lee Roy West graduated from Harvard Law School with a juris doctor in 1956 and later earned a master of laws from Harvard Law School in 1963;Whereas Judge Lee Roy West served the United States with the 3rd Marine Division in Japan and the 1st Marine Division in Korea;Whereas Judge Lee Roy West practiced law—(1)in Ada, Oklahoma, from 1956 to 1961 and from 1963 to 1965; and(2)in Tulsa, Oklahoma, from 1978 to 1979;Whereas Judge Lee Roy West taught law at the University of Oklahoma College of Law from 1961 to 1962 and was a Ford Foundation fellow at Harvard Law School from 1962 to 1963;Whereas Governor Henry Bellmon appointed Judge Lee Roy West to serve as a State court judge for the 22nd Judicial District of Oklahoma, where he served from 1965 to 1973;Whereas, in 1973, President Richard Nixon appointed Judge Lee Roy West to the Civil Aeronautics Board in Washington, D.C.;Whereas, on September 28, 1979, President Jimmy Carter nominated Judge Lee Roy West to serve on the United States District Court for the Western District of Oklahoma;Whereas the Senate confirmed the nomination of Judge Lee Roy West on October 31, 1979;Whereas Judge Lee Roy West served as chief justice of the United States District Court for the Western District of Oklahoma from 1993 to 1994;Whereas Judge Lee Roy West served on the Federal bench in Oklahoma City for nearly 40 years; andWhereas Judge Lee Roy West was inducted into—(1)the Field Trial Hall of Fame in Grand Junction, Tennessee in 2004; and(2)the Oklahoma Hall of Fame in 2012: Now, therefore, be itThat the Senate honors—(1)the life and legacy of Judge Lee Roy West; and(2)the commitment of Judge Lee Roy West to his family, the law, Oklahoma, and the United States. 